Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  September 27, 2013                                                                 Robert P. Young, Jr.,
                                                                                                Chief Justice

                                                                                      Michael F. Cavanagh
                                                                                      Stephen J. Markman
  145702 & (58)(59)                                                                       Mary Beth Kelly
                                                                                           Brian K. Zahra
                                                                                   Bridget M. McCormack
                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Justices
            Plaintiff-Appellant,
  v                                                        SC: 145702
                                                           COA: 301762
                                                           Saginaw CC: 03-022744-FC
  CHARLES HENRY ARTHUR,
           Defendant-Appellee.

  ____________________________________/

         By order of February 6, 2013, while retaining jurisdiction, we remanded this case
  to the Saginaw Circuit Court for an evidentiary hearing regarding the decision to keep the
  defendant in shackles during the trial. On order of the Court, the trial court having
  submitted a transcript of the hearing, along with its findings of fact and conclusions of
  law, the application for leave to appeal the June 26, 2012 judgment of the Court of
  Appeals is again considered. The motion for leave to file a supplemental brief is
  GRANTED. Pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REVERSE the judgment of the Court of Appeals, and REINSTATE the defendant’s
  convictions and sentences.

         The trial court did not unconstitutionally “nullify” the defendant’s right to self-
  representation by declining to remove the defendant’s leg shackles. That the defendant
  elected to relinquish his right of self-representation rather than exercise that right while
  seated behind the defense table does not amount to a denial of the defendant’s right of
  self-representation. See, e.g., Lefevre v Cain, 586 F3d 349 (CA 5, 2009) (shackling does
  not violate a defendant’s right to self-representation), cert den 559 US 1016 (2010).

          Moreover, the trial court did not violate the defendant’s due process rights by
  ordering the defendant to wear leg shackles in the first place because the court was
  justified in imposing those limited restraints to avoid the risk of flight and to ensure the
  safety of those present in light of the defendant’s reported escape attempt and the fact that
  the defendant required extra police security when he was transported to court.
                                                                                                                2


        While a defendant’s right to self-representation encompasses certain specific core
rights, including the right to be heard, to control the organization and content of his own
defense, to make motions, to argue points of law, to participate in voir dire, to question
witnesses, and to address the court and the jury at times, the right to self-representation is
not unfettered. McKaskle v Wiggins, 465 US 168, 174, 176-178 (1984). The defendant,
who undeniably possesses physical prowess, posed a physical danger because of his
history of violent acts: he was a convicted double murderer before the instant case began,
serving life without parole for shooting two victims in the head during a carjacking. The
judge had presided over both the previous trial in this case and the other murder trial, and
understandably formed an impression that the defendant was not only violent, but
cunning, improvisational, and bent on the execution and concealment of his criminal acts.
The court addressed these concerns by placing the defendant in the most reasonable
restrictive restraints available.

        The court’s decision does not violate Deck v Missouri, 544 US 622 (2005), where
the defendant was shackled with not only leg irons, but also handcuffs and a belly chain,
all of which were visible to the jury. The core rule of Deck is that “the Fifth and
Fourteenth Amendments prohibit the use of physical restraints visible to the jury absent a
trial court determination, in the exercise of its discretion, that they are justified by a state
interest specific to a particular trial.” Deck, 544 US at 629 (emphasis added). That is not
the case here as the court sought to shield the defendant’s leg restraints from the jury’s
view. Further, the record on remand makes clear that no juror actually saw the defendant
in shackles.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2013
        h0924
                                                                              Clerk